[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this action, plaintiff has establishes probable cause that he will prevail on the First Count of the complaint against defendant Gary Blonder, d/b/a Sawgrass International and on the Second Count against defendant Laura Z. Schwartz in the amount of $11,019. Although there was no valid home improvement contract between plaintiff and defendant Schwartz, the court finds plaintiff acted as a subcontractor for defendant Blonder and consequently the provisions of C.G.S. § 20-418, et. seq. do not apply. Meadows v. Higgins, 249 Conn. 155 (1999).
Prejudgment remedy may issue in favor of plaintiff against the defendant for $11,019.
___________________ Robert Satter Judge Trial Referee CT Page 1025